THE STATE OF SOUTH CAROLINA
               In The Supreme Court

Zachariah Scott Cooper and Amie Rochelle Lord Cooper,
Appellants,

v.

South Carolina Department of Social Services, Shanice
Carter, and Michael Jones, Respondent.

AND

Arlene Annett Palazzo, Appellant,

v.

South Carolina Department of Social Services, Shanice
Carter, and Michael Jones, Respondent.

In the interest of minors under the age of eighteen.

Appellate Case No. 2018-001151



               Appeal from Lexington County
            Peter R. Nuessle, Family Court Judge


                    Opinion No. 27927
     Heard September 26, 2019 – Filed November 6, 2019


AFFIRMED IN PART, REVERSED IN PART, AND
              REMANDED
             Larry Dale Dove, of Dove Law Group, LLC, of Rock Hill,
             for Appellants Zachariah Scott Cooper and Amie Rochelle
             Lord Cooper.

             Robert J. Butcher and Deborah J. Butcher, both of The
             Camden Law Firm, PA, of Camden, for Appellant Arlene
             Annett Palazzo.

             Scarlet Bell Moore, of Greenville, for Respondent South
             Carolina Department of Social Services.

             Amanda Mange Scott, of Parnell & Parnell, P.A., of White
             Rock, for Respondent Shanice Carter.

             Earnest Deon O'Neil, of Columbia, for Respondent
             Michael Jones.


JUSTICE JAMES: Zachariah Scott Cooper, Amie Rochelle Lord Cooper, and
Arlene Annett Palazzo are foster parents of three sibling children placed in their care
by the South Carolina Department of Social Services (DSS). The Coopers foster
one of the children, and Palazzo fosters the other two children. DSS initiated
removal actions in the family court. The Coopers and Palazzo (collectively, Foster
Parents) filed private actions seeking termination of parental rights (TPR) and
adoption of their respective foster children. This consolidated appeal stems from the
family court's order denying several motions made by Foster Parents. We affirm in
part, reverse in part, and remand this matter to the family court for further
proceedings consistent with this opinion.1




1
  Two weeks before oral argument, Foster Parents moved to supplement the record
with correspondence between counsel for the Coopers (Mr. Dove) and DSS General
Counsel Anthony Catone. The correspondence consists of two letters, one from Mr.
Dove to Mr. Catone, and a letter in response from Mr. Catone to Mr. Dove. The
letters have nothing to do with this case, and they will in no way aid this Court in
evaluating and deciding the issues in this appeal. We find the motion to supplement
is completely without merit.
              FACTUAL AND PROCEDURAL BACKGROUND
      Michael Jones (Father) and Shanice Carter (Mother) are the biological parents
of four children. Child 1 was born in 2013, Child 2 was born in 2014, and Child 3
was born in 2016. Child 1, Child 2, and Child 3 (collectively, the Children) are the
focus of this appeal. The fourth child's interests are not an issue in this litigation.

       DSS removed Child 1 and Child 2 from Father and Mother's care in 2015 and
placed them in foster care with Palazzo. DSS removed Child 3 from Father and
Mother's care shortly after his birth and placed him in foster care with the Coopers
in July 2016, and Child 3 has continuously resided with the Coopers since then. At
the time of oral argument, this Court was under the impression that Child 1 and Child
2 had been residing with Palazzo since their placement with Palazzo in 2015;
however, this Court learned through collateral filings made after oral argument that
DSS removed Child 1 and Child 2 from Palazzo's home in February 2019 and placed
them with the Coopers. This removal was prompted by an abuse complaint made
against Palazzo, and proceedings relative to that complaint are reportedly still
pending. Palazzo strenuously denies the complaint.

       DSS commenced two separate removal actions in the family court, one
involving Child 1 and Child 2, and the other involving Child 3. Foster Parents assert
DSS repeatedly informed them the permanent plan for the Children was TPR and
adoption. However, in January 2018, Foster Parents received word that DSS was
considering changing the permanent plan to relative placement with a maternal great
uncle. A DSS caseworker subsequently sent Mrs. Cooper a text message informing
her that the great uncle's home study was favorable. After Mrs. Cooper inquired as
to what the placement plan was and as to whether there would be any transitional
arrangements for the Children, the DSS caseworker replied, "Good morning, the
agency has decided that there will not be any transitional visits. . . So if everything
goes as planned on [March] 5th, I will be moving all of the children on the 6th."

       On January 29, 2018, Palazzo filed a complaint seeking TPR and adoption for
Child 1, Child 2, and Child 3. After learning the Coopers wanted to adopt Child 3,
Palazzo amended her complaint seeking TPR and adoption for only Child 1 and
Child 2. On February 12, 2018, Palazzo moved to (1) intervene in the DSS removal
action concerning Child 1 and Child 2, (2) consolidate her TPR and adoption action
with DSS's removal action, and (3) have physical placement of Child 1 and Child 2.
DSS opposed each motion.

     On March 1, 2018, the Coopers sent a letter to DSS objecting to Child 3's
removal and appealing DSS's intended removal of Child 3. On March 2, 2018, the
Coopers filed a complaint seeking TPR and adoption for Child 3. The Coopers also
moved to (1) intervene in the DSS removal action concerning Child 3, (2)
consolidate their TPR and adoption action with the removal action, (3) request
discovery in the consolidated action, (4) require DSS to join their TPR and adoption
action, and (5) have temporary custody of Child 3. DSS opposed each motion.

       Palazzo submitted several affidavits from professionals and friends endorsing
her parenting skills and supporting the continued placement of Child 1 and Child 2
in her home. Child 1 and Child 2's therapist, Dr. Warren Umansky Ph.D., LPC,
spoke highly in his affidavit of Palazzo's parenting skills and stated that disrupting
Child 1 and Child 2's placement again "would be irresponsible and do further
damage to these impressionable children at a time where they are experiencing
success, enjoyment in their lives, and security." Licensed Professional Counselor
Pam Stafford performed an assessment of Palazzo, Child 1, and Child 2 and stated
in her affidavit that Ms. Palazzo is clearly a central figure in these two children's
lives and that their relationship is creating a solid foundation for empathy, control,
trust, and overall emotional well-being. Stafford further stated the relationship
should not be interrupted unless absolutely necessary, as breaking the bond would
re-traumatize the children.

       The Coopers submitted affidavits from two professionals supporting the
continued placement of Child 3 in their home. Stafford performed an assessment of
the Coopers and Child 3 and found the attachment relationship between the Coopers
and Child 3 is secure and apparent and that this attachment helps a toddler learn
basic trust, enhances intellectual development, and creates a foundation for a sense
of identity. Stafford further stated healthy attachment forms the foundation for
emotional well-being and that it would be incomprehensible for such a child to be
removed from the only home he has ever known unless it was absolutely necessary.

       Dr. Philip G. Steude, MD, found Child 3 was bonded to the Coopers and
stated, "Removal of this Child from [the] ongoing presence of Mrs. Cooper and,
secondarily, Mr. Cooper and the older children would be exceptionally disruptive
and traumatic. [Child 3's] basic response would tend to be shutting down
relationships with other people, withholding and avoiding, causing probable
disruption of his personality development into being a loner, angry, and untrusting."

      On March 5, 2018, the family court held a permanency planning hearing in
the DSS removal actions. At the hearing, DSS sought relative placement with the
maternal great uncle, even though Mother lived with great uncle. Mother and Father
supported this placement. DSS recommended the Children be placed with the great
uncle as soon as possible. The Children's volunteer guardian ad litem (GAL) in the
DSS actions did not "feel comfortable making a recommendation because
everything ha[d] changed so quickly." Foster Parents objected to the permanency
planning hearing going forward until their administrative appeal and motions could
be heard. The family court continued the hearing, noting Foster Parents' pending
motions would have to be heard and that there was no need to rush the Children's
removal from Foster Parents' homes.

       On March 19, 2018, the family court heard Foster Parents' motions. DSS,
Mother, and Father opposed Foster Parents' motions. At this hearing, DSS
announced to the family court it was no longer pursuing TPR and adoption or
placement with the great uncle and stated the permanent plan for the Children was
reunification with Mother. DSS noted Mother was seven months into a twelve
month treatment plan and that Mother had to that point successfully completed the
plan, with the exception of the duration requirement for stable housing. DSS argued
that intervention, consolidation, and granting discovery rights to Foster Parents
would unnecessarily complicate the case. DSS argued Foster Parents' intervention
rights were strictly permissive and not mandatory. DSS also argued the volunteer
GAL could protect the Children's interest and that Foster Parents had a right to attend
the permanency planning hearing and to proceed with their private TPR and adoption
actions.

      The volunteer GAL stated her position on the motions. She recognized this
case was complicated but noted it was not complicated due to Foster Parents'
conduct. The GAL noted the length of time the Children had been with Foster
Parents and that Foster Parents had not caused any delay in the removal actions. She
noted the need for permanency and stated her belief that intervention by Foster
Parents would allow the court to hear all the facts before making decisions in the
removal actions that would be in the best interests of the Children. The Foster Care
Review Board advised the family court that it believed intervention was appropriate
and that the permanent plan for the Children should be TPR and adoption.

      The family court took Foster Parents' motions under advisement. Foster
Parents submitted briefs and documents to the family court to support their
arguments. The volunteer GAL submitted a memorandum reiterating her agreement
with Foster Parents' arguments regarding intervention. The GAL expressed concern
about allowing consolidation because different statutes govern the role of a volunteer
GAL in a DSS action and the role of a GAL in a private action, and the GAL stated
a volunteer GAL should not "be expected to serve in protracted litigation involving
contests primarily between private parties." The GAL requested that if the actions
were consolidated, a private GAL be appointed at Foster Parents' expense. The GAL
did not object to Foster Parents' motions for discovery and supported Foster Parents'
motions for temporary custody and placement of the Children.

       On April 13, 2018, the family court issued an order summarily denying all of
Foster Parents' motions. Foster Parents filed motions for reconsideration, which the
family court also summarily denied. Foster Parents timely appealed the family
court's decision, and the court of appeals consolidated the two appeals. The court of
appeals requested certification, and this Court granted the motion pursuant to Rule
204(b) of the South Carolina Appellate Court Rules. Neither Mother, Father, nor
DSS filed briefs with the court of appeals or this Court. On July 23, 2019, counsel
for DSS sent a letter to this Court formally withdrawing its opposition to, and joining
in, the relief sought by Foster Parents.

                                   DISCUSSION

       As we stated above, the family court summarily denied all of Foster Parents'
motions without setting forth any findings in support of its denial of the motions. In
their motions for reconsideration, Foster Parents requested the family court to set
forth specific findings of fact and conclusions of law; however, the family court
summarily denied the motions for reconsideration.

       We stress that the family court must set forth pertinent findings of fact and
conclusions of law when ruling upon motions to intervene and to consolidate,
especially when the best interests of children are at stake. The unique facts of each
case make it all the more important for the family court to fully set forth its findings
when ruling on such motions. See Rule 26(a), SCRFC ("An order or judgment
pursuant to an adjudication in a domestic relations case shall set forth the specific
findings of fact and conclusions of law to support the court's decision."). We review
a family court's evidentiary or procedural rulings under an abuse of discretion
standard. Stoney v. Stoney, 422 S.C. 593, 594 n.2, 813 S.E.2d 486, 486 n.2 (2018).
The absence of any factual findings to support the family court's denial of Foster
Parents' motions makes our review of the family court's decision difficult. In many
instances, a remand to the family court would be appropriate; however, to avoid
further delay in establishing permanency for the Children, we have examined the
record and will address the merits of each motion.
 I.   Foster Parents' Motions

         A. Intervention
       Foster Parents argue the family court erred in denying their motions to
intervene in the underlying DSS removal actions. Foster Parents contend their
interest in TPR, adoption, custody of the Children, and the Children's welfare give
them the right to intervene. They assert the disposition of the DSS removal action
without their full participation may impair or impede their ability to maintain the
Children in their custody and their ability to adopt the Children if they are ever
available for adoption.

       "Generally, the rules of intervention should be liberally construed where
judicial economy will be promoted by declaring the rights of all affected parties."
Ex Parte Gov't Emp.'s Ins. Co. v. Goethe, 373 S.C. 132, 138, 644 S.E.2d 699, 702
(2007). Section 63-7-1700(J) of the South Carolina Code (Supp. 2019) discusses
permanency planning and provides in pertinent part, "Any other party in interest may
move to intervene in the case pursuant to the rules of civil procedure and if the
motion is granted, may move for review. Parties in interest include . . . the foster
parent." Rule 24 of the South Carolina Rules of Civil Procedure governs
intervention and allows for (1) intervention of right and (2) permissive intervention.
Rule 24 provides:

      (a) Intervention of Right. Upon timely application anyone shall be
      permitted to intervene in an action: (1) when a statute confers an
      unconditional right to intervene; or (2) when the applicant claims an
      interest relating to the property or transaction which is the subject of
      the action and he is so situated that the disposition of the action may as
      a practical matter impair or impede his ability to protect that interest,
      unless the applicant's interest is adequately represented by existing
      parties.

      (b) Permissive Intervention. Upon timely application anyone may be
      permitted to intervene in an action: (1) when a statute confers a
      conditional right to intervene; or (2) when an applicant's claim or
      defense and the main action have a question of law or fact in common.
      When a party to an action relies for ground of claim or defense upon
      any statute or executive order administered by a federal or state
      governmental officer or agency or upon any regulation, order,
      requirement or agreement issued or made pursuant to the statute or
      executive order, the officer or agency upon timely application may be
      permitted to intervene in the action. In exercising its discretion the
      court shall consider whether the intervention will unduly delay or
      prejudice the adjudication of the rights of the original parties.

Rule 24, SCRCP.

        Foster Parents argue Rule 24 entitles them to both intervention of right and
permissive intervention. DSS opposed intervention before the family court but now
joins Foster Parents' motions to intervene; however, DSS asserts a foster parent's
right to intervene is strictly permissive. We agree with DSS. The right of foster
parents to intervene in a DSS removal action does not arise out of their status as
foster parents but arises, if at all, through the evolution of a special relationship
illustrated to the family court via the underlying facts of each individual case.
Indeed, a plain reading of section 63-7-1700(J) indicates the intervention rights of a
foster parent in a DSS removal action are permissive. Section 63-7-1700(J) provides
that a foster parent is a "party in interest" in a DSS removal action. Section 63-7-
1700(J) further provides that a "party in interest may move to intervene in the case
pursuant to the rules of civil procedure and if the motion is granted, may move for
review." (emphasis added). By using the word "if" in the emphasized portion of the
statute, the General Assembly recognized a foster parent's right to intervene in a
removal action is not absolute.

      A family court should therefore apply Rule 24(b)(2) when analyzing whether
or not to grant a foster parent's motion to intervene. See Rule 24(b)(2), SCRCP
(permitting intervention upon timely application "when an applicant's claim or
defense and the main action have a question of law or fact in common" and upon
consideration of "whether the intervention will unduly delay or prejudice the
adjudication of the rights of the original parties").

        Here, the family court erred in denying Foster Parents' motions to intervene.
First, there is no dispute that Foster Parents timely moved to intervene, as required
under Rule 24(b)(2).2 Further, while foster parent intervention will not be

2
  "Courts have adopted a four-part test for determining timeliness: '(1) the time that
has passed since the applicant knew or should have known of his or her interest in
the suit; (2) the reason for the delay; (3) the stage to which the litigation has
progressed; and (4) the prejudice the original parties would suffer from granting
intervention and the applicant would suffer from denial.'" Davis v. Jennings, 304
S.C. 502, 504, 405 S.E.2d 601, 603 (1991) (quoting Mokhiber v. Davis, 537 A.2d
1100, 1104 (D.C. 1988)).
appropriate in every removal action, here, Foster Parents have demonstrated their
private TPR and adoption actions and the DSS removal actions have questions of
law and fact in common. The best interests of the Children are certainly a
consideration the private actions and the DSS actions have in common, especially
when considering the length of time the Children have been with Foster Parents.
Expert testimony indicates the Children are bonded with Foster Parents and that
alternative placement would be severely detrimental to the Children.3

       Under these circumstances, intervention will allow the family court to receive
input from Foster Parents that will aid the family court in reaching a timely decision
on the merits of both removal actions. We further conclude intervention will not
unduly delay or prejudice the adjudication of the rights of the parties to these actions.
We therefore hold the family court erred in denying the motions to intervene.

      We stress that our decision in this case should not be interpreted as a signal to
the family court bench and bar that intervention should be granted to foster parents
in every case. The decision to grant intervention remains in the discretion of the
family court following its analysis of the facts and procedural posture of each case.

          B. Consolidation
      Foster Parents argue the family court erred in denying their motions to
consolidate the DSS removal actions with their private TPR and adoption actions.
Rule 42(a) of the South Carolina Rules of Civil Procedure addresses consolidation
and provides:

      (a) Consolidation. When actions involving a common question of law
      or fact are pending before the court, it may order a joint hearing or trial
      of any or all matters in issue in the action; it may order all the actions
      consolidated; and it may make such orders concerning proceedings
      therein as may tend to avoid unnecessary costs or delay.

Rule 42(a), SCRCP.




3
  Before the family court, DSS objected to intervention. However, we cannot ignore
the fact that DSS now joins in the motions to intervene. Consent of DSS in any
given case would not, in and of itself, require a family court judge to grant a foster
parent's motion to intervene; however, DSS's consent and its reasons for such
consent would certainly be factors the family court should consider.
       We remand this issue to the family court and instruct it to reconsider Foster
Parents' motions to consolidate in light of DSS's change in position and any changes
in the underlying facts to this case since the family court's original ruling. The
Children's GAL raised legitimate concerns regarding the consolidation of Foster
Parents' private actions with the DSS removal actions. We conclude it is appropriate
for the family court to promptly resolve the consolidation issue after hearing from
the parties and the GAL.

         C. Joinder
       Rule 19(a) of the South Carolina Rules of Civil Procedure governs the joinder
of persons needed for just adjudication and provides:

      (a) Persons to Be Joined if Feasible. A person who is subject to
      service of process and whose joinder will not deprive the court of
      jurisdiction over the subject matter of the action shall be joined as a
      party in the action if (1) in his absence complete relief cannot be
      accorded among those already parties, or (2) he claims an interest
      relating to the subject of the action and is so situated that the disposition
      of the action in his absence may (i) as a practical matter impair or
      impede his ability to protect that interest or (ii) leave any of the persons
      already parties subject to a substantial risk of incurring double,
      multiple, or otherwise inconsistent obligations by reason of his claimed
      interest. If he has not been so joined, the court shall order that he be
      made a party. If he should join as a plaintiff but refuses to do so, he
      may be made a defendant, or, in a proper case, an involuntary plaintiff.

Rule 19(a), SCRCP.

           i. Joining Foster Parents to the DSS Removal Actions

       Foster Parents argue the family court should have been required to join them
as parties in the DSS removal actions. We decline to address this issue because our
reversal of the family court's denial of Foster Parents' motions to intervene in the
DSS removal actions moots this issue. See Sloan v. Dep't of Transp., 379 S.C. 160,
167-68, 666 S.E.2d 236, 240 (2008) (providing that when there is no actual
controversy, this Court will not rule on moot or academic issues). We find none of
the exceptions to the mootness doctrine apply.4

           ii. Joining DSS to the Coopers' Private TPR and Adoption Action

       The Coopers argue the family court erred by not requiring DSS be joined to
their private TPR and adoption action.

       Section 63-7-1710(A) of the South Carolina Code (Supp. 2019) provides in
pertinent part:

      (A) When a child is in the custody of the department, the department
      shall file a petition to terminate parental rights or shall join as party in
      a termination petition filed by another party if:

      (1) a child has been in foster care under the responsibility of the State
      for fifteen of the most recent twenty-two months[.]

       Child 3 was in foster care for over fifteen of the most recent twenty-two
months at the time the Coopers filed their motion. Thus, the plain language of the
statute indicates DSS "shall join as party" in the Coopers' TPR petition. However,
there was no need for the family court to join DSS as a party in the Coopers' TPR
action because the Coopers had already included DSS as a defendant in that action.
Therefore, we affirm the family court's denial of the Coopers' motion to join DSS as
a party to their private TPR and adoption action.

II.   Best Interests of the Children
       Foster Parents argue the family court failed to consider the best interests of
the Children when ruling on their motions. We do not know whether the family
court considered the Children's best interests in ruling on Foster Parents' motions
because the order includes no discussion of the issue. However, Foster Parents are
correct that in every ruling made by the family court impacting the rights of children,
including those procedural in nature, the family court must consider the best interests
of the subject children. As noted above, allowing Foster Parents to intervene in the

4
  See Curtis v. State, 345 S.C. 557, 568, 549 S.E.2d 591, 596 (2001) (providing there
are three exceptions to mootness in the civil context: (1) if the issue is capable of
repetition, yet evading review; (2) if the issue is of "imperative and manifest urgency
to establish a rule for future conduct in matters of important public interest"; and (3)
"if a decision by the trial court may affect future events, or have collateral
consequences for the parties").
DSS removal actions will allow the family court to receive input from Foster Parents
that will aid the family court in reaching a timely decision on the merits of both
removal actions.

                                  CONCLUSION
       We affirm the family court's denial of Foster Parents' motions for joinder. We
reverse the family court's denial of Foster Parents' motions to intervene. We remand
for further consideration of Foster Parents' motions for consolidation. As of the date
of this opinion, the Children are placed with the Coopers. Unless circumstances
arise adversely affecting the safety and well-being of Child 3, Child 3 shall remain
in his current placement with the Coopers during the pendency of these actions.
Unless circumstances arise adversely affecting the safety and well-being of Child 1
and/or Child 2, Child 1 and/or Child 2 shall remain in their current placement with
the Coopers pending resolution of the abuse complaint against Palazzo. If the
complaint against Palazzo is determined to be unfounded while these actions remain
pending, Child 1 and Child 2 shall be returned to Palazzo. Thereafter, unless
circumstances arise adversely affecting the safety and well-being of Child 1 and/or
Child 2, they shall remain with Palazzo during the pendency of these actions. The
family court shall address any circumstances adversely affecting the safety and well-
being of the Children that may arise during the pendency of these actions.

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

BEATTY, C.J., KITTREDGE, HEARN and FEW, JJ., concur.